— Appeals and cross appeal from an order of the Supreme Court, Niagara County (Ralph A. Boniello, III, J.), entered October 30, 2014. The order, among other things, denied in part defendants’ motions for summary judgment and denied plaintiffs’ cross motion for summary judgment.
Now, upon the stipulation of discontinuance signed by the attorneys for the parties on September 16, 2015, and filed in the Niagara County Clerk’s Office on December 9, 2015,
It is hereby ordered that said appeals and cross appeal are unanimously dismissed without costs upon stipulation.
Present — Smith, J.P, Peradotto, Lindley, Valentino and DeJoseph, JJ.